Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 1/20/2022 for the application No.  16/736,748, Claims 1-14 and 16-21 are currently pending and have been examined. Claims 1-14 and 16-21 have been rejected.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-14 and 16-21 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and  Examiner’s  analysis is presented below in all the claims.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.

“c) generating user profile data for each of the plurality of users based on the session data and the purchase transactions… the user profile data for each of the plurality of users to determine content to display to the plurality of users; f) obtaining, …. at least a portion of at least one of session data and transaction data for the first user, wherein the at least one of the session data and the transaction data for the first user.. g) generating a user profile for the first user based on the at least one of the session data and the transaction data for the first user h) determining content to display to the first user …. to at least a portion of the generated user profile for the first user, wherein determining the content to display to the first user comprises: determining whether the generated user profile data for the plurality of users includes user profile data for the first user and determining default content to display to the first user based on the determination of whether the generated user profile data for the plurality of users includes user profile data for the first user;”
The “generating, obtaining and determining”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for generating a user profile. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
a) obtaining, …, session data identifying browsing events of a plurality of users ….;  b) obtaining, …, transaction data identifying purchase transactions of  at least a portion of the plurality of users for the … e) receiving, …, a content request for content to display to a first user … i) transmitting the content … for display …”.
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  from the instant disclosure, 
“At least some online marketplaces, such as retailer websites, display content. The
content may include, for example, item advertisements. The item advertisements may include an
image of an item, and a price of the item. For example, a website may display item advertisements,
and may further allow a customer to purchase the advertised items. At least some online
marketplaces display content directed to individual customers. For example, an online
marketplace may display a first set of item advertisements to a first customer browsing the online
marketplace, and display a second set of item advertisements to a second customer browsing the
online marketplace. In some examples, a retailer may operate multiple online marketplaces. Each
online marketplace may allow for the purchase of various categories of items. A customer may
visit each online marketplace, and may purchase items through each marketplace. There are
opportunities to address the determination and providing of content to users across various online
marketplaces”, paragraph 2. “In some embodiments, a method is provided that includes obtaining session data identifying browsing events of a plurality of users for a first marketplace…”, paragraph 7 and “…The operations may also include receiving a content request for content to display to a first user on a second marketplace.,,”, paragraph 8. These elements are software. 

“computer device”, “ memory device” and “different computer device”,  from the instant disclosure,

“[0025] In some examples, unified platform computing device 102 can be a computer, a
workstation, a laptop, a server such as a cloud-based server, or any other suitable device. In some
examples, each of multiple customer computing devices 110, 112, 114 can be a cellular phone, a
smart phone, a tablet, a personal assistant device, a voice assistant device, a digital assistant, a
laptop, a computer, or any other suitable device….”, paragraph 25.

“[0032] Unified platform computing device 102 is operable to communicate with database
116 over communication network 118. For example, unified platform computing device 102 can
store data to, and read data from, database 116. Database 116 can be a remote storage device, such
as a cloud-based server, a memory device on another application server, a networked computer, or


 “training a machine learning model” and “applying the trained machine learning model”, from the instant disclosure,
“[0005] In accordance with various embodiments, exemplary systems may be implemented in any suitable hardware or hardware and software, such as in any suitable computing device. For example, in some embodiments, a computing device trains a machine learning model with session data identifying browsing events and transaction data identifying purchasing events for a plurality of users. The computing device also receives and stores session data and transaction data associated with a first website for the customer. The computing device may then receive a request for content to display to the customer on a second website. The computing device generates label data based on the session data and transaction data associated with the first website, and executes the trained machine learning model with the label data. Based on execution of the trained machine learning model, the computing device generates content to display on the second website, and transmits the content”., paragraph 5.

All these elements are recited in a very generic way.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic hardware and software cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: 
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”, were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“a) obtaining, …, session data identifying browsing events of a plurality of users ….;  b) obtaining, …, transaction data identifying purchase transactions of  at least a portion of the plurality of users for the … e) receiving, …, a content request for content to display to a first user … i) transmitting the content … for display …”.
These are limitations toward accessing or receiving data (gathering data).  Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model”,  were are anything other than generic software and hardware, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network);  and v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely 
computer receives and sends information over a network and presenting or displaying information, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “first online marketplace” and  “ a second marketplace”, “the second marketplace different from the first marketplace”,  “computer device”, “ memory device” and “different computer device”, “training a machine learning model” and “applying the trained machine learning model” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Additionally, the Examiner notes that generic elements such as “training a machine learning model” and “applying the trained machine learning model”, as claimed here,  are well-understood, routine, conventional elements and activity,  see for example the Berkheimer Option 2.
Further, The Examiner notes that  this application does not overcome 101 because the claims are broad and reciting  generic computer components at a very high level of generality considering the application effective filing date (EFD)  is  2020-1-7. The Examiner suggests that computer structural components and communication details,   in the description of at least Fig. 1 and 3 of the specification,  if claimed properly,  may integrate the abstract idea into a practical application.  But per MPEP 2111 it is considered improper for the Examiner to read limitations contained in the specifications into the claims.

Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“computer device”, from the instant disclosure, 
“[0025] In some examples, unified platform computing device 102 can be a computer, a
workstation, a laptop, a server such as a cloud-based server, or any other suitable device. In some
examples, each of multiple customer computing devices 110, 112, 114 can be a cellular phone, a
smart phone, a tablet, a personal assistant device, a voice assistant device, a digital assistant, a
laptop, a computer, or any other suitable device. In some examples, unified platform computing
device 102 is operated by a retailer, and multiple customer computing devices 112, 114 are
operated by customers of the retailer”, paragraph 25.

Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-9, 11-14 and 17-21, the claims recite elements such as	
“determining_a_conversion rate_based_on _ the_content”, “determining an efficacy of the trained machine learning model based on the conversion rate; and determining the trained machine learning model is trained when the efficacy is beyond a threshold value”,  “applying a trained machine learning model to at least a portion of the generated user profile data”, “identifying first user profile data for the first user”, “determining item advertisements based on applying a machine learning model”, “communication to the first user with the item advertisements”, “ wherein determining the default content for the first user is based on one or more items in a category of an The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20150286645 (Sinha)  in view of  US PG. Pub. No. 20170109647 (Chow).

As to claims 10, 1, and 16, Sinha discloses a method  (Fig. 1 and associated disclosure) comprising: 
a) obtaining, from a memory device,  session data identifying browsing events of a plurality of users for a first marketplace 
(“…[0016] In some embodiments described herein, a personalization platform provides various personalization functionalities using the user data. For example, the personalization platform may provide controlled access to the user data, enable event processing at near real-time, maintain activity timelines of the user data, enable in-session targeting, provide environment for predictive model evaluation, …”, paragraph 16.
See also at least, “[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history,…”, paragraph 15.
“…[0019] The client devices 110 and 112 may comprise, but are not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other 102. In some embodiments, the client devices 110 and 112 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client devices 110 and 112 may comprise one or more of a touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 110 and 112 may be devices of a user that are used to perform a transaction involving digital goods within the networked system 102”, paragraph 19); 

b) obtaining, from a memory device, transaction data identifying purchase transactions of at least a portion of the plurality of users for the first online marketplace
(“[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history,…”, paragraph 15.
“[0045] In the example embodiment, the analysis module 350 generates various personalization models (e.g., models indicating a tendency or likelihood of interest in some things as compared to others) using the user data. The personalization models may be generated using various portions of the user data. In some embodiments, different personalization models may be developed from the user data and tested to determine the most effective personalization model for various personalization objectives (e.g., which models are best for certain types of users, which models are best 
“[0049] In some embodiments, the analysis module 350 may generate a timeline of the user data. For example, a browsing session that occurred further in the past may be further down on the timeline as compared to the most recent browsing session of the user….”, paragraph 49); 

c)  generating user profile data for each of the plurality of users based on the session data and the purchase transactions associated with the first marketplace
(“[0013] Example embodiments provide systems and methods for personalization modeling using various user data. Personalizing a user experience (e.g., using a website or e-commerce site [Examiner interprets as associated with the first marketplace]) provides a number of advantages. For instance, personalization may enable more relevant experiences for the user, retention of existing users, new user acquisitions, reactivating churned users, increasing activity per user, improving conversion from visits to transactions, and so on. Personalization may take the form of personalized search rankings/search autocomplete, website layout, onsite ads, user preferences (e.g., the item condition a user may prefer when purchasing an item from an e-commerce website), deals, featured products, and so forth.
[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information, contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth), and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites, a user device, and so on, as well as the personalization system and components described herein”, paragraphs 13 and 15.
“In some example embodiments, the personalization system 123 analyzes the user data to perform personalization of, for example, search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products, and so on….”, paragraph 25.
“[0045] In the example embodiment, the analysis module 350 generates various personalization models (e.g., models indicating a tendency or likelihood of interest in some things as compared to others) using the user data. The personalization models may be generated using various portions of the user data. In some embodiments, different personalization models may be developed from the user data and tested to determine the most effective personalization model for various personalization objectives (e.g., which models are best for certain types of users, which models are best for certain regions, which models are best for certain browsing session, which models are best for when browsing on certain devices, and so on). In some embodiments, such personalization may include, for example, personalized search results, personalized search auto-complete, and personalized deal offerings. Features that have shown promise in personalization on the web and e-commerce [Examiner interprets as associated with the first marketplace] may include, for example, gender and age, user's location, price and category, user's history of search activity, ability of user to read at differing levels of complexity, and patterns of re-finding the same search result. For example, a propensity model may be generated using the user data. The propensity model may model the user propensity for a particular action. The analysis module 350 may perform personalization using the propensity model. For example, if the user has a propensity to purchase goods using the fastest delivery method, the analysis module 350 may personalize the delivery methods to emphasize the faster shipping methods. The personalization may include modifying the user interface, modifying information presented to the user, identifying additional items that may be of interest to the user [Examiner interprets as associated with the first marketplace], and so on”, paragraph 45.
“0057] In example embodiments, the personalization system 400 performs a variety of different personalization services for the online experiences of user 105, such as personalized search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products, and so forth [Examiner interprets as associated with the first marketplace. In various example embodiments, the personalization system 400 may provide controlled access to the user data, enable event processing at near real-time, maintain activity timelines of the user data, enable in-session targeting, provide environment for predictive model evaluation, backup and restore the user data  [Examiner interprets as associated with the first marketplace, and so forth”, paragraph 57); 
 d) training a machine learning model with the user profile data for each of the plurality of users to determine content to display to the plurality of users
(“…Data associated with user events (e.g., transactional events 432, behavioral events 434) are stored in database 440 and used for batch processing 442 (e.g., nightly, weekly). In some embodiments, batch processing 442 provides functionality similar to data module 340 and/or analysis module 350 as shown and described in reference to FIG. 3. Batch processing 442, …includes training of models (not separately identified) that may be used by model evaluation engines 424 for producing personalization results, such as propensity models and/or results described above….”, paragraph 64 and Figs. 3-4.
“…models may be learned by personalization platform 400. These models may be generated or updated on a periodic basis (e.g., daily, weekly) and transferred to LTMFs 428 of personalization cluster 420, or to individual LTMFs 428 of particular personalization servers 422. The offline data includes, for example, user profile badges. In the example embodiment, user profile badges include some collection of variables which indicate a user's category affinity, price affinity, or other long term results which are computed offline. This data may also include demographic data from a number of sources, globally referenced user preferences such as the user's ad choice preference”, paragraph 67. See also “…evaluation engine 424 applies a machine learned model 442) to each intermediate result to generate the personalization score for the intermediate result…”, paragraph 73);

e) receiving, from a  different computing device, 
(“…[0019] The client devices 110 and 112 may comprise, but are not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phones, tablets, ultra books, netbooks, laptops, multi-processor systems, microprocessor-based or programmable consumer electronics, game consoles, set-top boxes, or any other communication device that a user may utilize to access the networked system 102. In some embodiments, the client devices 110 and 112 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client devices 110 and 112 may comprise one or more of a touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 110 and 112 may be devices of a user that are used to perform a transaction involving digital goods within the networked system 102”, paragraph 19 and Fig. 1 elements 110 and 112.
“[0033] In some embodiments, the listing engine 206 allows sellers to generate offers for discounts on products or services. The listing engine 206 may receive listing data, such as the product or service being offered, a price and/or discount for the product or service, a time period for which the offer is valid, and so forth. In some embodiments, the listing engine 206 permits sellers to generate offers from the sellers' mobile devices.[Examiner interprets as a  different computing device] The generated 102 for storage and tracking”, paragraph 33),
 a content request for content to display to a first user on a second marketplace
(“…[0031] A listing engine 206 allows sellers to conveniently author listings of items or authors to author publications. In one embodiment, the listings pertain to goods or services that a user (e.g., a seller) wishes to transact via the networked system 102. In some embodiments, the listings may be an offer, deal, coupon, or discount for the good or service. Each good or service is associated with a particular category. The listing engine 206 may receive listing data such as title, description, and aspect name/value pairs. Furthermore, each listing for a good or service may be assigned an item identifier. In other embodiments, a user may create a listing that is an advertisement or other form of information publication. The listing information may then be stored to one or more storage devices coupled to the networked system 102 (e.g., databases 126). Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product. In some embodiments, the product description page may include an aggregation of item listings that correspond to the product described on the product description page”, paragraph 31), 
the second marketplace different from the first marketplace wherein the first user is one of the plurality of users
The user data may be access from many difference sources such as e-commerce sites [Examiner interprets as the second marketplace different from the first marketplace], social networking sites…”, paragraph 15. See also “[0013] Example embodiments provide systems and methods for personalization modeling using various user data. Personalizing a user experience (e.g., using a website or e-commerce site) provides a number of advantages….”, paragraph[h 13 .
“[0021] In some embodiments, each of the client devices 110 and 112 may include one or more applications (also referred to as “apps”) [Examiner interprets as the second marketplace different from the first marketplace] such as, but not limited to, a web browser, messaging application, electronic mail (email) application, an e-commerce site application (also referred to as a marketplace application), and the like. In some embodiments, if the e-commerce site application is included in a given one of the client devices 110 and 112, then this application is configured to locally provide the user interface [Examiner interprets as the second marketplace different from the first marketplace]…”, paragraph 21);
 f) obtaining, from the memory device, at least a portion of at least one of session data and transaction data for the first user, wherein the at least one of the session data and the transaction data for the first user is associated with the first marketplace
The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information [Examiner interprets as transaction data for the first user], contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth) [Examiner interprets as session data for the first user], and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites…”,[ Examiner interprets as data for the first user is associated with the first marketplace] paragraph 15); 

g) generate a user profile for the first user based on the at least one of the session
data and the transaction data for the first user associated with the first marketplace
(“0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information [Examiner interprets as transaction data], contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth) [Examiner interprets as session data], and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites…”,[ Examiner interprets as data for the first user is associated with the first marketplace] paragraph 15); 

h) determining content to display to the first user based on applying a trained machine learning model to at least a portion of  the generated user profile for the first user 
 (“a mobile app/web page subsystem (e.g., evaluating what experience to show the user including, for example, colors, positions, text size (accessibility), widgets, and flows of activity, e.g., similar to the publication system), and an ads subsystem (e.g., for retargeting)…”, paragraph 56.
“…batch processing 442 provides functionality similar to data module 340 and/or analysis module 350 as shown and described in reference to FIG. 3. Batch processing 442, in some embodiments, includes training of models (not separately identified) that may be used by model evaluation engines 424 for producing personalization results…”, paragraph 64. “…. As described above, models may be learned by personalization platform 400…”, paragraph 67 and Figs. 4 and 3).
j )  transmitting to the different  computing device for display on the second market place 
The user data may be access from many difference sources such as e-commerce sites [Examiner interprets as the second marketplace different from the first marketplace], social networking sites…”, paragraph 15. See also “[0013] Example embodiments provide systems and methods for personalization modeling using various user data. Personalizing a user experience (e.g., using a website or e-commerce site) provides a number of advantages….”, paragraph[h 13 .
“…the client devices 110 and 112 may comprise one or more of a touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 110 and 112 may be devices of a user that are used to perform a transaction [Examiner interprets as different computing device for display on the second market place] involving digital goods within the networked system 102”, paragraph 19.
“[0021] In some embodiments, each of the client devices 110 and 112 may include one or more applications (also referred to as “apps”) [Examiner interprets as the second marketplace different from the first marketplace] such as, but not limited to, a web browser, messaging application, electronic mail (email) application, an e-commerce site application (also referred to as a marketplace application), and the like. In some embodiments, if the e-commerce site application is included in a given one of the client devices 110 and 112, then this application is configured to locally provide the user interface [Examiner interprets as transmit the content to the different computing device for display on the second marketplace]…”, paragraph 21.
“0023] In the example embodiment, an application program interface (API) server 114 and a web server 116 are coupled to, and provide programmatic and web interfaces respectively to, one or more application servers 118. The application servers 118 may host one or more publication systems 120 and payment systems 122, each of which may comprise one or more modules or applications [Examiner interprets as the second marketplace different from the first marketplace] and each of which may be embodied as hardware, software, firmware, or any combination thereof. The application servers 118 are, in turn, shown to be coupled to one or more database servers 124 that facilitate access to one or more information storage repositories or database(s) 126. In an example embodiment, the databases 126 are storage devices that store information to be posted (e.g., publications or listings) to the publication system 120. The databases 126 may also store digital goods information in accordance with example embodiments”, paragraph 23-25).
Although, Sinha discloses user profile data, see at least paragraphs 15-16. Sinha’s system also teaches a search engine that provides suggestions interpretation of default content in Sinha’s system,  “0017] The term “search autocomplete”, as used herein, refers to an aspect of search functionality provided by, e.g., a search engine for an ecommerce site, that provides anticipatory guidance for a user entering data into a search field (i.e., prior to the user submitting/executing the search) [Examiner interprets as determining the default content]. A search engine may The search engine may analyze those initial characters and provide one or more options or “suggestions” of complete search terms [Examiner interprets as determining the default content] that conform to the initial characters entered by the user. …”, paragraph 17.
Also, “system & services 410 may include, for example: (i) a searching subsystem 410a (e.g., for providing search and/or search autocomplete functionality to user 105, based on personalization factors such as, for example, price ranges in a target category, preferences relating to new and used items), which may be similar to searching engine 208 (shown in FIG. 2…”, paragraph 56).

Sinha does not expressly disclose
wherein determining the content to display to the first user comprises: determining whether the generated user profile data for the plurality of users includes user profile data for the first user
but, from Sinha’s teaching of user data that includes different sources of information, paragraph 15; the system analyses user data, paragraph 25, personalization models that are generated using user data, paragraphs 45 and 49, and training models to produce personalized results, paragraph 64;  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sinha determines if there is  user data stored in the database 440 to be used for processing  (see at least Sinha paragraph 64 and Fig. 4) and the results would have been predictable.

determining default content to display to the first user based on the determination of whether the generated user profile data for the plurality of users includes user profile data for the first user
but Chow teaches a system that uses define default values to adjust or accommodate an input value ( see abstract), “Each Element has one or more Item and each Item can have one or more major and/or minor Attributes. Each Attribute is optionally pre-defined and continuously defined during operation a default value, a list of acceptable values, and a tolerable range of default value”, paragraph 6, “…operation of the business software application allows the supportive intelligence layer to continuously adjust the default value, the list of acceptable values, and the tolerable range of default value of an Attribute….”, paragraph 7.
“0013] In accordance to one embodiment of the present invention, the supportive intelligence layer can also assist the user by providing either suggestive input value (default value) for an Attribute or directly entering an input value (default value) for an Attribute”, paragraph 13.
“[0022] Referring to FIG. 2. Each time a user enters a data input in the business software application, the learning, detection, and correction process is executed, which comprises the following steps:1. (201) An user enters data input in the business software application;2. (202) The supportive intelligence layer intercepts the data input;3. (203) The supportive intelligence layer determines whether the data input is associated with an existing Attribute;4. (204-205) If the data input is not associated with an existing Attribute, then a new Attribute, Element Item, or Element is created for the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching with the teaching of  Sinha. One would have been motivated to  provide functionality to supply a default data in order to train an intelligence business system (see Chow abstract and at least paragraph 21).

As to claims 11, 2 and 17, Sinha discloses 
determining a_conversion_rate_based_on _ the_content
(Sinha’s system discloses events including conversion, “For instance, personalization may enable more relevant experiences for the user, retention of existing users, new user acquisitions, reactivating churned users, increasing activity per user, improving conversion from visits to transactions …”, paragraph 13 and  “[0044] In some embodiments, the data module 340 may access the user data (e.g., behavioral events and transactional events) from many difference sources such as the publication system 120 (e.g., browsing history from a search site or e-commerce site), the payments system 122 (e.g., purchase history of the user), the databases 126 (e.g., behavior history of the user such as past user interface interactions by the user), the third party servers 130 (e.g., social networking posts from the user or friends of the user), the client devices 110 and 112 (e.g., sensor data 
“5. The personalization system of claim 1, wherein the requesting system provides a search autocomplete functionality for the online user, wherein the plurality of user events includes user events associated with one or more of (i) historical search events; (ii) historical search autocomplete events; and (iii) historical purchase events”, claim 5.
Further, Sinha’s system teaches computer scores for the user events,
“8. A computer-implemented method for generating personalized results for an online user, the method performed by a personalization system including at least one processor and a memory, the method comprising: receiving a plurality of user events, each user event of the plurality of user events including one or more of a transactional event and a behavioral event associated with the online user; receiving a personalization request from a requesting system, the personalization request including a plurality of intermediate results identified by the requesting system, each intermediate result …; computing a score [Examiner interprets as determining a_conversion_rate] for each intermediate result of the plurality of immediate results based at least in part on the plurality of user events, thereby generating a plurality of scores; and returning the plurality of scores to the requesting system for use in personalizing an online experience of the online user”, claim 8).

determining … the trained machine learning model based on the conversion
rate
. The propensity model may model the user propensity for a particular action. The analysis module 350 may perform personalization using the propensity model. For example, if the user has a propensity to purchase goods using the fastest delivery method [Examiner interprets as determining an efficacy of the trained rnachine !earning model], the analysis module 350 may personalize the delivery methods to emphasize the faster shipping methods…”, paragraph 45.
“[0073] In some embodiments, evaluation engine 424 applies a machine learned model (e.g., trained by offline/batch processing 442) to each intermediate result to generate the personalization score for the intermediate result [Examiner interprets as determining an efficacy of the trained rnachine !earning model]….”, paragraph 73.
“…In other embodiments, personalization platform 400 scores each of the intermediate results but returns only a subset of the intermediate results. In one embodiment, personalization platform 400 returns only those intermediate results with a score over a pre-determined threshold Examiner interprets as determining an efficacy of the trained rnachine !earning model]…”, paragraph 76. See also Fig. 5 and associated paragraph 78); and

determining the trained machine !earning model is trained when the conversion rate is beyond a threshold value
(Sinha’s system elaborates  in propensity models to determine “[0014] Personalization may be achieved by analyzing and modeling user data. For instance, propensity models [Examiner interprets as determining an efficacy of the trained rnachine !earning model] may be developed and used to determine the likelihood of a user action. In this instance, personalization may be performed based on the likelihood of various user actions..e.g., the user may have a high propensity to purchase discounted items, as a result the user experience may be personalized to feature more discounted items”, paragraph 14 and “…For example, a propensity model may be generated using the user data. The propensity model may model the user propensity for a particular action. The analysis module 350 may perform personalization using the propensity model. For example, if the user has a propensity to purchase goods using the fastest delivery method [Examiner interprets as determining conversion rate of the trained rnachine !earning model], the analysis module 350 may personalize the delivery methods to emphasize the faster shipping methods…”, paragraph 45.
“… personalization evaluation engine 424 accesses user data from STMF 426 and/or LTMF 428 to process request 460 with data associated with the identified user (e.g., user 105). In the example embodiment, evaluation engine 424 scores each intermediate result from the intermediate results set based on the user data to generate a personalization score for each intermediate result”, paragraph 72.
“[0073] In some embodiments, evaluation engine 424 applies a machine learned model (e.g., trained by offline/batch processing 442) to each intermediate result to generate the personalization score for the intermediate result [Examiner interprets as determining conversion rate  of the trained rnachine !earning model]….”, paragraph 73.
“…In other embodiments, personalization platform 400 scores each of the intermediate results but returns only a subset of the intermediate results. In one personalization platform 400 returns only those intermediate results with a score over a pre-determined threshold Examiner interprets as determining conversion rate  of the trained rnachine learning model]…”, paragraph 76. See also Fig. 5 and associated paragraph 78).
As to claims 12, 13, 4, 6, 18 and 19, Sinha discloses 
comprising applying the trained machine learning model across a plurality of tenants
(“…[0025] In the example embodiment, a personalization system 123 provides functionality operable to perform various personalizations using the user data, as described herein. For example, the personalization system 123 may access the user data from database servers 124, databases 126, the third party servers 130, the publication system 120, and/or other sources. In some example embodiments, the personalization system 123 analyzes the user data to perform personalization of, for example, search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products…”, paragraph 25);
wherein determining the content to display to the first user based on the generated user profile data for the plurality of users comprises: identifying first user profile data for the first user from the user profile data (paragraph 25);
and determining the content to display based on the first user profile data
what experience to show the user including…”, paragraph 56).
As to claims 3, Sinha discloses 
wherein the trained machine learning model is trained with historical session data and historical transaction data for the first online marketplace
(“[0015] The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history, item “watch” data (e.g., when the user marks an item for tracking purposes), other engagement information, contextual information (e.g., current location of user, user interaction with user interfaces, sensor data from a device of the user, and so forth), and other information such as timing information for any of the above. The user data may be access from many difference sources such as e-commerce sites, social networking sites, a user device, and so on, as well as the personalization system and components described herein”, paragraph 15);
As to claims 5, Sinha discloses 
wherein the content to display comprises creative content to display to the first user
 (“…[0031] A listing engine 206 allows sellers to conveniently author listings of items or authors to author publications. In one embodiment, the listings pertain to goods or 102. In some embodiments, the listings may be an offer, deal, coupon, or discount for the good or service. Each good or service is associated with a particular category. The listing engine 206 may receive listing data such as title, description, and aspect name/value pairs. Furthermore, each listing for a good or service may be assigned an item identifier. In other embodiments, a user may create a listing that is an advertisement or other form of information publication [Examiner interprets as content to display comprises creative content to display]. The listing information may then be stored to one or more storage devices coupled to the networked system 102 (e.g., databases 126). Listings also may comprise product description pages that display a product and information (e.g., product title, specifications, and reviews) associated with the product. In some embodiments, the product description page may include an aggregation of item listings that correspond to the product described on the product description page”, paragraph 31); 
As to claims 7, Sinha discloses 
the computing device is configured to receive transaction data identifying purchases by the first user in a first store, and update the first user profile data with the transaction data
(“0046] In some embodiments, the data module 340 may access real-time activity of the user along with other user data. For example, the user data may include real-time data of the user (e.g., a search query fragment), user profile information (e.g., categories of interest), and purchase history data (e.g., past purchases of particular items). The analysis module 350 may generate the personalization models based on the user data and update the personalization models using the real-time data of the user. For example, the analysis module 350 may generate the personalization model using purchase history data of the user. The personalization model may be updated with the real-time data of the user as it is received by the data module 340 (e.g., as the user navigates search results, update the personalization model). The personalization model may then be used in real-time to perform personalization for the user (e.g., determine the user's preferences such as delivery method, product price preference, and so forth)”, paragraph 46).
As to claims 14, 8  and 20, Sinha discloses comprising: 
a) receiving a request to transmit a communication to the first user with item advertisements
(“…(e.g., searching subsystem 410a) generates and transmits a personalization request 460 to personalization platform 400 and, more specifically, to personalization cluster 420. The request 460 identifies the particular user ( e.g., user 105)…”, paragraph 71 and Fig. 4); 
b) determining first user profile data for the first user based on the generated user profile data for the plurality of users
(“…The request 460 identifies the particular user ( e.g., user 105), the type of personalization to be performed (e.g., search autocomplete) identified by, for example, a model identifier ( e.g., identifying a particular model or model type to run), and…”, paragraph 71); 

(“…models may be learned by personalization platform 400. These models may be generated or updated on a periodic basis (e.g., daily, weekly) and transferred to LTMFs 428 of personalization cluster 420, or to individual LTMFs 428 of particular personalization servers 422. The offline data includes, for example, user profile badges. In the example embodiment, user profile badges include some collection of variables which indicate a user's category affinity, price affinity, or other long term results which are computed offline. This data may also include demographic data from a number of sources, globally referenced user preferences such as the user's ad choice preference…”, paragraph 67); 
d) generating the communication to the first user with the item advertisements
(“[0057] In example embodiments, the personalization system 400 performs a variety of different personalization services for the online experiences of user 105, such as personalized search rankings/search autocomplete, website layout, onsite ads, user preferences, deals, featured products, and so forth….”, paragraph 57); and 
e) transmitting the communication to the first user (paragraph 57).	

As to claim 9,  Sinha discloses wherein determining the content to display to the first user based on the generated user profile data for the plurality of users  (paragraph 56. See also interpretation of default content in Sinha’s system,  “0017] The term “search autocomplete”, as used herein, refers to an aspect of search functionality provided by, e.g., a search engine for an ecommerce site, that provides anticipatory guidance for a user entering data into a search field (i.e., prior to the user submitting/executing the search) [Examiner interprets as determining the default content]. A search engine may receive an initial entry of characters (a “query fragment”) from the user as the user types in the search field. The search engine may analyze those initial characters and provide one or more options or “suggestions” of complete search terms [Examiner interprets as determining the default content] that conform to the initial characters entered by the user. …”, paragraph 17).
Sinha does not disclose, but Chow discloses 
a) determining that the generated user profile data does not include profile data for the first user
(“…the supportive intelligence layer intercepts the data input;3. (203) The supportive intelligence layer determines whether the data input is associated with an existing Attribute;4. (204-205) If the data input is not associated with an existing Attribute, then a new Attribute, Element Item, or Element is created for the data input; the new Attribute is defined with an initial default value equal to the input value of the data input and a zero-tolerable range of default value;…”, paragraph 22);
b) determining default content for the first user
(“[0022] Referring to FIG. 2. Each time a user enters a data input in the business software application, the learning, detection, and correction process is executed, which comprises the following steps:1. (201) An user enters data input in the business software application;2. (202) The supportive intelligence layer intercepts the data input;3. (203) The supportive intelligence layer determines whether the data input is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching with the teaching of  Sinha. One would have been motivated to  provide functionality to supply a default data in order to train an intelligence business system (see Chow abstract)

As to claim 21,  Sinha discloses 
wherein determining the default content for the first user is based on one or more items in a category of an item the first user is browsing
(giving the broadest reasonable interpretation, MPEP 2111, Sinha’s system teaches 
“[0013] Example embodiments provide systems and methods for personalization modeling using various user data. Personalizing a user experience (e.g., using a website or e-commerce site) provides a number of advantages. For instance, personalization may enable more relevant experiences for the user, …, increasing activity per user, improving conversion from visits to transactions, and so on. Personalization may take the form of personalized search rankings/search autocomplete [Examiner interprets as in a category of an item the first user is browsing], website layout, onsite ads, user preferences (e.g., the item condition a user may prefer when purchasing an item from an e-commerce website), deals, featured products, and so forth”, paragraph 13.
The user data may include a variety of different types of information from a variety of sources. For example, the user data may include user profile information (e.g., user demographic information such as account id, gender, age, region, ethnicity, marital status, socioeconomic status, and the like), purchase history, browsing history, search history …”, paragraph 15.
“0017] The term “search autocomplete”, as used herein, refers to an aspect of search functionality provided by, e.g., a search engine for an ecommerce site, that provides anticipatory guidance for a user entering data into a search field (i.e., prior to the user submitting/executing the search) [Examiner interprets as determining the default content for the first user]. A search engine may receive an initial entry of characters (a “query fragment”) from the user as the user types in the search field. The search engine may analyze those initial characters and provide one or more options or “suggestions” of complete search terms [Examiner interprets as determining the default content for the first user] that conform to the initial characters entered by the user. …”, paragraph 17).



Response to Arguments
Applicant’s arguments of 1/20/2022  have been very carefully considered but are not persuasive.
Rejection of claims 1-20 regarding to 112(b) are withdrawn because applicant’s amendment.
Applicant argues (remarks  11) 
III. Rejections under 35 U.S.C. § 101
In the Action, Claims 1-20 were rejected under 35 U.S.C. § 101 as allegedly being directed
to patent ineligible subject matter. Office Action, pp. 5-6. The Action alleges that the current claims
recite a method of organizing human activity. Id. at pg. 6. Applicant traverses and submits that the
claims recite patent eligible subject matter for the arguments made in previous responses.
As such, at least for these reasons, the subject matter of Claims 1, 10, and 16 is patent
eligible. Applicant further notes that the dependent claims are also patent eligible at least because
they depend from patent eligible independent claims and for further reasons recited therein. As
such, the rejection of the dependent claims is improper at least for these reasons alone.
The Examiner notes that  this application does not overcome 101 rejection because the claims are broad and reciting  generic computer components at a very high level of generality considering the application effective filing date (EFD)  is  2020-1-7. The Examiner suggests that computer structural components and communication details,   in the description of at least Fig. 1 and 3 of the specification,  if claimed properly,  may integrate the abstract idea into a practical application.  But per MPEP 2111 it is considered improper for the Examiner to read limitations contained in the specifications into the claims.
arguments regarding rejections under 35 U.S.C 102 and 103 are moot in light of the above new grounds of rejection. All the limitations have been considered and mapped according to the new grounds of rejection.
Applicant argues (remarks  12-15) 
A. Claims 1-8, 10-14, and 16-201
In the Office Action, claims 1-8, 10-14, and 16-20 stand rejected under 35 U.S.C. §
102(a)(l), as being anticipated by U.S. Patent Pub. No. 2015/0286645 to Sinha, et al. (hereinafter
"Sinha"). Office Action pg. 13. Of the rejected claims, Claims 1, 10, and 16 are independent.
Applicant traverses these rejections.
Regarding amended Claim 1, the claim language has been amended and the cited
reference, whether alone or in combination, fail to disclose, teach, or suggest at least the
elements of:
receive from the different computing device, data from a real-time
event;
update the trained machine learning model based on the real-time
event data;
update content to display to the first user based on the updated
trained machine learning model; and,
transmit the updated content.
Given these elements are not found in Sinha, Sinha can not anticipate Claim 12
… V. Rejections under 35 U.S.C. § 103
A. Claims 9, 10, 16, and 21
In the Office Action Claim 9 stands rejected under 35 U.S.C. § 103, as being allegedly
unpatentable over Sinha in view of U.S. Patent Pub. No. 2017 /0109647 to Chow (hereinafter
"Chow"). Office Action pg. 34. Applicant traverses these rejections.
Regarding Claims 9, 10 and 16, contrary to the assertions in the Action, the cited
references, whether alone or in combination, fail to disclose, teach, or suggest at least the
element of:
wherein determining the content to display to the first user
compnses:
determining whether the generated user profile data for the plurality
of users includes user profile data for the first user and determining
default content to display to the first user based on the determination
of whether the generated user profile data for the plurality of users
includes user profile data for the first user
The Office cites para. [0022] of Chow, specifically,
"If the data input is not associated with an existing Attribute, then a
new Attribute, Element Item, or Element is created for the data
input; the new Attribute is defined with an initial default value equal
to the input value of the data input. .. "
The invention of Chow is directed to a method and system for detecting and learning
human errors in the operation of business Software applications. Arguendo, assuming Chow is
analogous art, which the Applicant does not concede, it is unclear how the Office used Chow to
teach "determining default content to display to the first user." The claimed limitation requires
content to display to the first user comprises ... determining default content…..
In response the Examiner asserts that the combination Sinha and Chow is a strong prior art that discloses all the limitations in the current claims. There is not novelty at all in the claims.

Regarding to the allegation “The invention of Chow is directed to a method and system for detecting and learning human errors in the operation of business Software applications. Arguendo, assuming Chow is analogous art, which the Applicant does not concede, it is unclear how the Office used Chow to teach "determining default content to display to the first user",
In response since Chow is directed to data in a supportive intelligence application  comprising “a learning, detection, and correction process in which an Element is first defined to associate with a data or a group of related data input to the business software application [Interpreted as default data]”,  paragraph 6 and abstract Chow . See also “0013] In accordance to one embodiment of the present invention, the supportive intelligence layer can also assist the user by providing either suggestive input value (default value) for an Attribute or directly entering an input value (default value) for an Attribute”, paragraphs 13 and 22 of Chow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching with the teaching of  Sinha. One would have been motivated to  provide functionality to supply a default data in order to train an intelligence business system (see Chow abstract).
In addition the Examiner asserts that is very well known in the programming or coding of software or applications to provide default data, so the  piece of software or code or 
 
The claimed limitation requires
"determining the content to display to the first user comprises ... determining default content."
In Chow, the data (which the Office interprets as content) already exists, but there is no
associated attribute (which the Office interprets as the user profile) and so a new attribute (user
profile) is created and the default value is set to the aforementioned data (the content). The
deficiency of Sinha is that if an unknown user accesses a site and a set of intermediate results are
generated by a calling sub system, the personalization platform would have no way of generating
personalized content to be displayed to the first user from the intermediate results. Chow does
not rectify this deficiency because, in Chow and unlike Sinha, the default content is based on a
singular data point. Sinha personalizes the intermediate results with the aid a machine learning
algorithm based on previous user behavior. Neither Chow nor Sinha teaches how it would be
possible or why you would want to (considering how inaccurate it would be), to use a singular
data point from the first user's singular interaction with an e-commerce website to train a
machine learning algorithm to construct a user profile that would capable of determining a
default subset of the generated intermediate results. Furthermore, Claim 21 encapsulates an
embodiment of how this determination is accomplished and is further allowable for that reason.

In response the Examiner asserts that this kind of allegations is like directed to a rejection based only in Chow. 
The Examiner called applicant attention on:  first of all , this rejection is based in a prima facie of obviousness. It is a solid prima facie. It is not in error. The prima facie established herein maps all the limitations in the current claims. There is not novelty at all in the claimed invention. 
Secondly, since the rejection is based in a prima facie of obviousness one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. Examiner also advices to look in  MPEP 2142 to understand the legal concept of prima facie supported by evidence. Moreover, Applicant’s arguments fail to comply with 
Thirdly, the Examiner further notes that  when combining, as obvious,  features from a secondary reference into the primary reference, it is the feature which is being brought into the primary reference, not the entire invention of the secondary reference . In the present rejection the features incorporated from the secondary reference do not destroy or render inoperable the invention of the primary reference. all the contrary , complement the first reference. Thus, it would have been obvious to one of the ordinary skill in the art to modify the primary reference to include the feature “default content” data.   
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chow’s teaching with the teaching of  Sinha. One would have been motivated to  provide functionality to supply a default data in order to train an intelligence business system (see Chow abstract and at least paragraph 21) and  because the  combination would generate predictable results. 

In summary, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub No. 10643266 System and method for in-app payments. This publication discloses a device configured with a software module application programming interface programmed that defines a protocol for communicating data between an application on a device and the software module. The module receives, from an application operating on the device, a request associated with a purchase from the application, wherein the request comprises information about the purchase, receives the authorized payment data and transmits, via the software module application programming interface and to the application, the authorized payment data.

APPROACHES TO MACHINE LEARNING. 1984. Carnegie-Mellon University. This paper elaborates in machine learning as  new ways of organizing existing information. The machine learning approach reviews symbolic domains. conceptual clustering and language acquisition.


Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/3/2022